Citation Nr: 0023891	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-04 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

3.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 1991).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.  

2.  The veteran died in December 1997, at age 61.  The 
immediate cause of death was cardiac arrest due to or as a 
consequence of a myocardial infarction and cardiomyopathy.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were diabetes mellitus and 
chronic obstructive pulmonary disease.  

3.  There is no evidence that disease or injury during 
service or a service-connected disability are connected, on a 
direct or contributory basis, to the fatal myocardial 
infarction or the contributing diabetes mellitus and chronic 
obstructive pulmonary disease.  

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

5.  The veteran was not rated as totally disabled as a result 
of service-connected disability prior to his death.  

6.  The veteran did not die as a result of a service-
connected disability, nor have a total disability permanent 
in nature resulting from a service-connected disability, or 
die while a disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1999).  

2.  The criteria for Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999).  

3.  The basic eligibility requirements for entitlement to 
Dependent's Educational Assistance allowance under Chapter 
35, United States Code are not met. 38 U.S.C.A. § § 3500 and 
3501 (West 1991); 38 C.F.R. § 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

As will be further explained below, the claim for service 
connection for the cause of the veteran's death is not well 
grounded because there is no competent evidence to connect 
the disorders that produced the veteran's death to disease or 
injury during service or to a service-connected disability.  

The death certificate shows that the veteran died at the 
Biloxi Regional Medical Center in December 1997, at age 61.  
There was no autopsy.  The immediate cause of death was 
listed as cardiac arrest due to or as a consequence of 
myocardial infarction and cardiomyopathy.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were diabetes mellitus and chronic 
obstructive pulmonary disease.   

The Report of Separation from the Armed Forces of the United 
States shows the veteran served honorably on active duty from 
February to June 1954.  The report shows there was no foreign 
service.  He was awarded the National Defense Service Medal 
and no other decorations or medal were listed.  

Service connection had not been established for any 
disabilities prior to the veteran's death.  An October 1980 
rating decision determined that the veteran was permanently 
and totally disabled by non-service-connected disabilities 
and pension was awarded.   

The service medical records are in the claims folder.  The 
appellant reports that she has asked other sources for 
records, but none were found.  

Service connection for the cause of the veteran's death may 
be granted if a disability that was incurred in or aggravated 
by service caused death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (1999).  

In determining whether a service- connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (1999). See Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  Therefore, service connection for the cause 
of a veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), (b) and (d) (1999).  

Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service. 38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).   In the case of certain chronic diseases, 
such as heart disease, service connection may be granted if 
it is shown to have been present to a degree of 10 percent or 
more within one year of the veteran's final separation from 
active duty.  38 C.F.R. § 3.307, 3.309 (1999).

A claimant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim has been defined 
as "a plausible claim, one that is meritorious on its own or 
capable of substantiation." Robinette v. Brown, 8 Vet. App. 
69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. at 81; see 
also Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) 
(applying well-grounded claim requirement in context of 
service connection for cause of veteran's death). If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the VA is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

In order for a claim for service connection to be well 
grounded, the United States Court of Appeals for Veterans 
Claims (Court) has held that there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Although evidence submitted in support of a 
claim is generally presumed to be true for purposes of 
determining whether it is well grounded, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

The rating decision and statement of the case adequately 
informed the appellant of the lack of evidence to relate the 
fatal disability to the veteran's military service in 
accordance with 38 U.S.C. 5103 (West 1991).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The appellant asserts that the veteran was service-connected 
at the time of his death.  If the veteran had a service-
connected disability, that would not, by itself, entitle the 
appellant to Dependency and Indemnity Compensation benefits 
based on the veteran's death.  Rather, as set forth above, 
there must be evidence that links the service-connected 
disability to the fatal disorder, either as a direct or 
contributory cause.  In this case, there is simply no 
evidence from a medical professional or other competent 
witness which would tend to connect the fatal disorders with 
disease or injury of service inception, or for that matter 
with a disorder which could be considered a service-connected 
disability.  Since there is no evidence of such a connection, 
the claim is not plausible, and therefore must be denied as 
not well grounded.  

The appellant asserts that the veteran's VA medical records 
were marked as service-connected.  Service connection must be 
determined by authorized officials.  Cf. 38 C.F.R. Part 2 
(1999).  The official record is maintained in the claims 
folder.  In this case, the claims folder does not show that 
service connection was granted for any disability during the 
veteran's lifetime.  An October 1954 rating decision denied 
service connection for an ear condition.  An October 1980 
rating decision granted pension, finding the veteran was 
permanently and totally disabled as a result of non-service-
connected disabilities.  That was the most recent rating 
decision during the veteran's lifetime.  As discussed above, 
even if the veteran had a service-connected disability, a 
well grounded claim would still require competent evidence 
linking the service-connected disability to the fatal 
disorder.  The appellant's assertions that the veteran's VA 
medical records were marked as service-connected does not 
present evidence of the requisite connection.  

The appellant reports that the veteran had almost 5 Purple 
Hearts.  A Purple Heart is a decoration awarded for 
sustaining wounds in combat.  The appellant has not presented 
any corroborating evidence of such awards.  The record made 
at the time the veteran left service is the most probative 
evidence as to the veteran's awards.  It shows the National 
Defense Service Medal for the veteran's wartime service and 
no other awards.  It also shows that the veteran had no 
overseas service.  Since he did not serve overseas, he would 
not have served in combat.  Similarly, the service medical 
records reflect service in the United States only for a 
period of less than 6 months.  The service medical records do 
not show any combat injuries and certainly do not show the 5 
combat injuries required for 5 Purple Hearts. 

The separation medical examination report of June 1954 showed 
all pertinent systems, including lungs, chest, heart, 
vascular system, muscles and skin to be normal.  The 
appellant reports that she has sought additional records and 
was told that no other records were found.  The Board finds 
that the DD 214 and the service medical records provide the 
most probative evidence and establish that the veteran was 
not wounded in service.  Moreover, even if the veteran was 
wounded in service, that would not, by itself, entitle the 
appellant to the death benefits she seeks.  There must be 
competent evidence which would connect the wound residuals to 
the veteran's death.  As discussed above, there is no 
evidence from a doctor or other medical professional which 
links any injury or disease in service to the veteran's 
death.  

The appellant has also asserted that the veteran served in 
Vietnam.  Once again, the official records are the most 
probative evidence and they show that the veteran served on 
active duty for several months in 1954, during the Korean 
conflict and did not have foreign service. 

The Board has broadly construed the appellant's contentions.  
However, there is no evidence which would tend to connect the 
fatal disorders to any disease or injury during service.  The 
service medical records do not show any chronic disability.  
38 C.F.R. § 3.303(b) (1999).  There is no continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (1999).  There is no 
evidence of cardiovascular disability during the year after 
the veteran left active service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Accordingly, because the appellant has failed to produce any 
competent evidence of a possible connection between the cause 
of the veteran's death and his military service, her claim 
for service connection for the cause of the veteran's death 
must be denied as not well-grounded.  As the duty to assist 
is not triggered here by the submission of a well-grounded 
claim, the Board finds that VA has no obligation to further 
develop the appellant's claim.  See Epps, supra; Morton v. 
West, 12 Vet. App. 477, 485-486 (1999) and Grivois v. Brown, 
6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits. See Robinette, 8 Vet. App. 69. VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show that the veteran's 
fatal condition was connected to any disease or injury 
incurred in or aggravated by his military service.


Dependency and Indemnity Compensation 
Under the Provisions of 38 U.S.C.A. § 1318 (West 1991)

The law provides Dependency and Indemnity Compensation 
benefits under the 38 U.S.C.A. § 1318 (West 1991) for 
survivors of certain veterans who are rated totally disabled 
at time of death.  

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:

(1) The veteran's death was not the result of his or her 
own willful misconduct, and
(2) At the time of death, the veteran was receiving, or 
was entitled to receive, compensation for service-
connected disability that was:
(i) Rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; 
or
(ii) Rated by VA as totally disabling continuously since 
the veteran's release from active duty and for at least 
5 years immediately preceding death.
	
(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents;
(2) VA was withholding the compensation under authority of 
38 U.S.C. 5314 to offset an indebtedness of the veteran;
(3) The veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date;
(4) The veteran had not waived retired or retirement pay 
in order to receive compensation;
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2);
(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or
(7) VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 
5309.

(c) For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).

(d)	To be entitled to benefits under this section, a 
surviving spouse must have been married to the veteran-
(1) For at least 1 year immediately preceding the date of 
the veteran's death; or
(2) For any period of time if a child was born of the 
marriage, or was born to them before the marriage.
See 65 Fed. Reg. 3388-3392, Jan. 21, 2000.; to be codified at 
38 C.F.R. § 3.22.  

The appellant has not claimed and the record does not show 
that the veteran would have been rated as totally disabled, 
for compensation purposes, but for clear and unmistakable 
error in a previous rating decision.  

An October 1980 rating decision determined that the veteran 
was permanently and totally disabled by non-service-connected 
disabilities and pension was awarded.  The non-service-
connected disabling conditions were the postoperative 
residuals of bilateral cataracts, bronchitis and emphysema, 
and a seizure disorder.  However, the veteran was not rated 
as totally disabled due to a service-connected disability at 
any time prior to his death.  In fact, service connection was 
never established for any particular disability during the 
veteran's lifetime.  Since the total disability was based on 
the non-service-connected disorders and there was no total 
disability rating based on service-connected disabilities, 
the threshold requirements for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 (West 1991) are not 
met.  Accordingly, the Dependency and Indemnity Compensation 
claim must be denied.  



Dependent's Educational Assistance under 38 U.S.C.A. 
Chapter 35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(1999).

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.   
Furthermore, at the time of the veteran's death in December 
1997, he was not receiving benefits for a service connected 
disability.  Inasmuch as he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death, the appellant would not 
be entitled on this basis either.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.  Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) is denied.  
Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 1991) is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 


